IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-24,852-04


EX PARTE PEDRO SOLIS SOSA




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. W27729 FROM THE

81ST DISTRICT COURT OF ATASCOSA COUNTY



Per Curiam.

ORDER


	This is a Motion for Stay of Execution.  The convicting court properly exercised its
authority under Texas Code of Criminal Procedure, Article 43.141(d)(1) and has
withdrawn the death warrant pending resolution of issues in a subsequent application for
writ of habeas corpus which this Court has remanded to the convicting court.  The
applicant's motion is now moot and is dismissed.
	IT IS SO ORDERED THIS THE 20TH DAY OF SEPTEMBER, 2006.
Do Not Publish